                                          Case 5:18-cv-04081-BLF Document 56 Filed 08/29/19 Page 1 of 11




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     OSKAR LIZARRAGA-DAVIS,                              Case No. 18-cv-04081-BLF
                                   8                     Plaintiff,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9               v.                                        MOTION FOR SUMMARY
                                                                                             JUDGMENT
                                  10     TRANSWORLD SYSTEMS, INC.,
                                                                                             [Re: ECF 33]
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Oskar Lizarraga-Davis filed this suit under the Fair Debt Collection Practices Act

                                  14   (“FDCPA”) to challenge collection efforts with respect to his defaulted $25,000 student loan. The

                                  15   loan originated with GMAC Bank, but documents in the record indicate that it was acquired by

                                  16   National Collegiate Student Loan Trust 2006-4 (“the Trust” or “NCSLT 2006-4”). The Trust,

                                  17   through the law firm Patenaude & Felix (“P&F”), sent Plaintiff collection letters regarding the

                                  18   loan debt and sued Plaintiff in state court. Plaintiff claims that P&F’s conduct was directed by the

                                  19   Trust’s loan servicer, Defendant Transworld Systems, Inc. (“Defendant” or “TSI”). Plaintiff sues

                                  20   TSI (but not the Trust or P&F), asserting a single claim for violation of the FDCPA.

                                  21            Defendant TSI moves for summary judgment. The motion was filed only six months after

                                  22   the lawsuit was commenced and one day after Plaintiff served his first discovery requests. The

                                  23   deadline for hearing dispositive motions is not until May 5, 2022, and trial is set for September 12,

                                  24   2022. Plaintiff argues that TSI’s motion is premature, and he requests that if the Court is inclined

                                  25   to grant the motion, it first give him leave to take discovery under Federal Rule of Civil Procedure

                                  26   56(d).

                                  27            At the hearing, the Court suggested that given the procedural posture of the case, it might

                                  28   be appropriate to terminate the motion and permit Plaintiff to take discovery. Defendant’s counsel
                                             Case 5:18-cv-04081-BLF Document 56 Filed 08/29/19 Page 2 of 11




                                   1   urged the Court to decide the motion, arguing that even if the Court were to draw all reasonable

                                   2   inferences for Plaintiff and assume for purposes of the motion that Defendant directed P&F’s

                                   3   conduct, Defendant is entitled to summary judgment because that conduct did not violate the

                                   4   FDCPA as a matter of law. Specifically, Defendant argues that because the Trust owns Plaintiff’s

                                   5   student loan debt, the collection efforts on behalf of the Trust were entirely lawful. The Court

                                   6   finds that Defendant has not satisfied its initial burden of establishing the Trust’s ownership of

                                   7   Plaintiff’s loan debt, because Plaintiff has raised meritorious evidentiary objections to the

                                   8   documentation of ownership submitted by Defendant, which are SUSTAINED. Accordingly,

                                   9   Defendant’s motion for summary judgment is DENIED. Plaintiff’s request for relief under Rule

                                  10   56(d) is TERMINATED AS MOOT. The Court’s rulings are without prejudice to Defendant’s

                                  11   filing of a limited renewed motion for summary judgment, if appropriate, once the record has been

                                  12   more fully developed. The scope of such motion is discussed below.
Northern District of California
 United States District Court




                                  13    I.      BACKGROUND

                                  14            In June 2006, Plaintiff obtained a $25,000 “Bank Undergraduate Loan” from GMAC Bank

                                  15   for the purpose of attending the University of California, Davis. Luke Decl. ¶¶ 13-14 and Exhs.

                                  16   1-2, ECF 45. Documents in the record indicate that the Trust acquired the loan in December 2006.

                                  17   Luke Decl. ¶¶ 15-16 and Exhs. 3-4. Between 2008 and 2011, Plaintiff submitted seven separate

                                  18   requests for forbearance/deferment to the Trust’s then-loan servicer, American Education Services

                                  19   (“AES”). Luke Decl. ¶ 17 and Exhs. 5-12. Plaintiff thereafter made some payments on the

                                  20   student loan, with the last payment posting on February 13, 2015. Luke Decl. ¶¶ 19-20 and Exhs.

                                  21   14-15. An unpaid balance remains due and owing in the amount of $32,726.55. Luke Decl. ¶ 21.

                                  22            In early 2017, P&F sent Plaintiff a collection letter stating that he had an outstanding

                                  23   balance of more than $30,000 for a student loan debt owed to the Trust. Pl.’s Decl. ¶ 2, ECF 41-1.

                                  24   In response to Plaintiff’s request for verification of the debt, P&F sent Plaintiff a letter dated April

                                  25   21, 2017 along with copies of the Loan Request/Credit Agreement between Plaintiff and GMAC,

                                  26   bearing Plaintiff’s signature dated June 10, 2006; the Note Disclosure Statement, identifying the

                                  27   interest rate and finance charge and indicating that the loan proceeds were disbursed on June 26,

                                  28   2006; and the 2006-4 Pool Supplement, documenting the sale of the loan from GMAC to The
                                                                                          2
                                          Case 5:18-cv-04081-BLF Document 56 Filed 08/29/19 Page 3 of 11




                                   1   National Collegiate Funding LLC and stating that The National Collegiate Funding LLC in turn

                                   2   would sell the loan to the Trust, NCSLT 2006-4. Pl.’s Decl. ¶ 5 and Exh. 1. Plaintiff claims that

                                   3   those “documents did little to allow me to connect the dots between an old student loan and

                                   4   NCSLT 2006-4.” Pl.’s Decl. ¶ 6. He requested “proof of ownership and payment history” on his

                                   5   loan account. Pl.’s Decl. ¶ 7 and Exh. 2. P&F responded by letter dated May 19, 2017, enclosing

                                   6   the same documents sent previously. Pl.’s Decl. ¶ 8 and Exh. 3. Plaintiff sent P&F a letter by

                                   7   certified mail, again requesting “proof of ownership and payment history for this loan/account.”

                                   8   Pl.’s Decl. ¶ 9 and Exh. 4. The certified mail receipt shows delivery of Plaintiff’s letter on June 5,

                                   9   2017, but P&F did not respond. Pl.’s Decl. ¶ 10 and Exh. 4.

                                  10           Meanwhile, on May 6, 2017, P&F filed suit against Plaintiff on behalf of the Trust in the

                                  11   San Benito County Superior Court, asserting a claim for breach of contract arising from default on

                                  12   the student loan. Pl.’s Decl. ¶ 11 and Exh. 5. Plaintiff was served with process on July 16, 2017.
Northern District of California
 United States District Court




                                  13   Pl.’s Decl. ¶ 11 and Exh. 5. P&F send Plaintiff a letter dated July 18, 2017, stating that was

                                  14   authorized to offer a settlement regarding Plaintiff’s outstanding loan balance and that it could

                                  15   “discount a considerable portion” of the loan obligation. Pl.’s Decl. ¶ 12 and Exh. 6. Instead of

                                  16   settling, Plaintiff litigated the state court action, proceeding pro se at first and then retaining

                                  17   counsel. Pl.’s Decl. ¶¶ 13-18. In May 2018, shortly before trial was to begin, Plaintiff discovered

                                  18   that the Trust had voluntarily dismissed the state court action. Pl.’s Decl. ¶ 20 and Exh. 9.

                                  19   Plaintiff was dissatisfied with that resolution. Pl.’s Decl. ¶ 21. The state court lawsuit cost him

                                  20   time and money, and he felt anxious and embarrassed. Pl.’s Decl. ¶¶ 21-26. He stated, “I felt like

                                  21   NCSLT was trying to strong arm me into either settling with them or paying money to fight them.

                                  22   They just put me in a lose-lose situation.” Pl.’s Decl. ¶ 27.

                                  23           Plaintiff, represented by the same counsel he retained in the state court action, filed the

                                  24   present FDCPA suit on July 9, 2018, and the operative FAC on October 8, 2018. See Compl.,

                                  25   ECF 1; FAC, ECF 23. The FAC includes a substantial background section on Defendant TSI,

                                  26   drawn in part from a September 2017 Consent Order that resolved an administrative action the

                                  27   Consumer Financial Protection Bureau (“CFPB”) had brought against TSI. See FAC ¶¶ 7-17;

                                  28
                                                                                           3
                                           Case 5:18-cv-04081-BLF Document 56 Filed 08/29/19 Page 4 of 11




                                   1   Def.’s RJN Exh. 1 (Consent Order), ECF 36.1 The Consent Order was issued with TSI’s consent

                                   2   but without TSI’s admission or denial of the CFPB’s findings. See Def.’s RJN Exh. 1 (Consent

                                   3   Order), ECF 36. The Consent Order stated the CFPB’s findings that: TSI is the agent and service

                                   4   provider for fifteen Delaware statutory trusts referred to as the National Collegiate Student Loan

                                   5   Trusts (“NCSLTs”); TSI engages law firms to collect on defaulted private student loans; TSI

                                   6   sometimes executes affidavits falsely claiming personal knowledge of the loan account records

                                   7   and consumer debts; and the law firms retained by TSI file hundreds of debt collection lawsuits

                                   8   without the documentation necessary to prove the existence and ownership of the loan debts.

                                   9   Def.’s RJN Exh. 1 (Consent Order), ECF 36. The Consent Order requires TSI to identify all

                                  10   collection lawsuits filed between November 1, 2014 and the date of the Consent Order’s issuance,

                                  11   and it proscribes certain conduct on the part of TSI going forward. Def.’s RNJ Exh. 1 (Consent

                                  12   Order) at ¶ 45.
Northern District of California
 United States District Court




                                  13          Plaintiff does not assert that his loan falls within the scope of the Consent Order. The

                                  14   Consent Order appears to be cited as background and as a basis for Plaintiff’s “information and

                                  15   belief” allegation that TSI lacks documentation sufficient to prove the Trust’s ownership of the

                                  16   loan debt. FAC ¶ 33. Plaintiff alleges that “TSI’s conduct toward Mr. Lizarraga-Davis parallels

                                  17   its litigation activity that the CFPB has found to be unfair and deceptive to consumers.” FAC ¶

                                  18   35. Plaintiff claims that TSI “has falsely represented the character, amount, or legal status of a

                                  19   debt” in violation of 15 U.S.C. § 1692e(2)(a); “has threatened to take any action that cannot

                                  20   legally be taken or that is not intended to be taken,” in violation of 15 U.S.C. § 1692e(5); and “has

                                  21   used a false or deceptive means to collect or attempt to collect a debt,” in violation of 15 U.S.C. §

                                  22   1692e(10). FAC ¶ 48. While the factual bases for those alleged violations are not stated in the

                                  23

                                  24   1
                                         The FAC cites the Consent Order extensively, indicating that it is attached as an exhibit. See
                                  25   FAC ¶ 12. The Consent Order is not attached to the FAC, presumably due to a clerical error.
                                       However, Defendant has submitted a copy of the Consent Order attached to its request for judicial
                                  26   notice. See Def.’s RJN Exh. 1 (Consent Order), ECF 36. The Court may take judicial notice of
                                       the Consent Order or, alternatively, may consider it under the incorporation by reference doctrine.
                                  27   See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (court may
                                       take judicial notice of matters of public record); Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir.
                                  28   2005) (incorporation by reference doctrine permits a court to consider documents referenced in but
                                       not physically attached to the complaint).
                                                                                          4
                                          Case 5:18-cv-04081-BLF Document 56 Filed 08/29/19 Page 5 of 11




                                   1   FDCPA claim itself, it appears from the FAC as a whole that the alleged violations are grounded

                                   2   in Plaintiff’s assertion that TSI has attempted to collect a debt over which its principal, the Trust,

                                   3   cannot establish ownership. Plaintiff has not suggested that the collection letters or state court

                                   4   lawsuit misrepresented any other aspect of the loan debt, such as the loan amount or interest rate.

                                   5          On January 17, 2019, approximately six months after the action was filed, Plaintiff served

                                   6   his first discovery requests on Defendant TSI. Heath Decl. ¶ 3, ECF 41-2. Defendant filed the

                                   7   present motion for summary judgment the next day, on January 18, 2019. Heath Decl. ¶ 4.

                                   8   Plaintiff did not receive discovery responses prior to filing opposition to the summary judgment

                                   9   motion. Heath Decl. ¶ 7. In the opposition, Plaintiff argues that Defendant has not established its

                                  10   entitlement to summary judgment, but he requests that if the Court finds otherwise, he be

                                  11   permitted to take discovery under Federal Rule of Civil Procedure 56(d).

                                  12    II.   LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          A.      Summary Judgment

                                  14          “A party is entitled to summary judgment if the ‘movant shows that there is no genuine

                                  15   dispute as to any material fact and the movant is entitled to judgment as a matter of law.’” City of

                                  16   Pomona v. SQM North America Corp., 750 F.3d 1036, 1049 (9th Cir. 2014) (quoting Fed. R. Civ.

                                  17   P. 56(a)). “The moving party initially bears the burden of proving the absence of a genuine issue

                                  18   of material fact.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). “Where the

                                  19   moving party meets that burden, the burden then shifts to the non-moving party to designate

                                  20   specific facts demonstrating the existence of genuine issues for trial.” Id. “[T]he non-moving

                                  21   party must come forth with evidence from which a jury could reasonably render a verdict in the

                                  22   non-moving party’s favor.” Id. “The court must view the evidence in the light most favorable to

                                  23   the nonmovant and draw all reasonable inferences in the nonmovant’s favor.” City of Pomona,

                                  24   750 F.3d at 1049. “Where the record taken as a whole could not lead a rational trier of fact to find

                                  25   for the nonmoving party, there is no genuine issue for trial.” Id. (internal quotation marks and

                                  26   citation omitted).

                                  27          B.      Request for Continuance of Summary Judgment Motion

                                  28          “If a nonmovant shows by affidavit or declaration that, for specified reasons, it cannot
                                                                                          5
                                          Case 5:18-cv-04081-BLF Document 56 Filed 08/29/19 Page 6 of 11




                                   1   present facts essential to justify its opposition, the court may: (1) defer considering the motion or

                                   2   deny it; (2) allow time to obtain affidavits or declarations or to take discovery; or (3) issue any

                                   3   other appropriate order.” Fed. R. Civ. P. 56(d). “A party requesting a continuance pursuant to

                                   4   Rule 56(d) must identify by affidavit the specific facts that further discovery would reveal, and

                                   5   explain why those facts would preclude summary judgment.” SEC v. Stein, 906 F.3d 823, 833

                                   6   (9th Cir. 2018) (internal quotation marks and citation omitted). “The facts sought must be

                                   7   essential to the party’s opposition to summary judgment, and it must be likely that those facts will

                                   8   be discovered during further discovery.” Id. (internal quotation marks and citations omitted).

                                   9    III.    DISCUSSION

                                  10            “To establish a claim under the FDCPA, a plaintiff must prove the following elements:

                                  11   “(1) plaintiff has been the object of collection activity arising from a consumer debt; (2) the

                                  12   defendant qualifies as a ‘debt collector’ under the FDCPA; and (3) the defendant has engaged in a
Northern District of California
 United States District Court




                                  13   prohibited act or has failed to perform a requirement imposed by the FDCPA.” Ellis v. Phillips &

                                  14   Cohen Assocs., Ltd., No. 5:14-CV-05539-EJD, 2016 WL 3566981, at *3 (N.D. Cal. June 30,

                                  15   2016).

                                  16            Plaintiff argues that Defendant has not established these elements, and in the alternative

                                  17   requests leave to take discovery necessary to oppose Defendant’s motion. Plaintiff has submitted

                                  18   a declaration of counsel stating that the motion for summary judgment was filed the day after

                                  19   Plaintiff served his initial discovery requests, and no discovery had been received prior to the

                                  20   filing of Plaintiff’s opposition to the motion. Heath Decl. ¶¶ 3-7, ECF 41-2. Counsel identifies

                                  21   the following facts necessary to opposing summary judgment:

                                  22            For example, in order to evaluate Defendant’s status as a debt collector, Plaintiff
                                                needs more documentation on the payment history, the default date, and the date
                                  23            Defendant obtained servicing rights to the loan. In order to flesh out the merits of
                                                the FDCPA claim, Plaintiff needs more information on a number of matters,
                                  24            including but not limited to: (a) what documentation Defendant has, and has ever
                                                received, concerning this debt, and when; (b) what Defendant’s procedures are in
                                  25            reviewing that documentation; (c) any changes in those procedures since the CFPB
                                                Consent Order; (d) the extent of Defendant’s review of this specific account in
                                  26            response to the Consent Order; (e) any policies and procedures to determine what
                                                accounts to send to litigation, as well as any guidelines to determine when to cease
                                  27            litigation; (f) Defendant’s intent to follow-through with contested litigation; and (g)
                                                statistics of Defendant’s litigation tactics.
                                  28
                                                                                           6
                                          Case 5:18-cv-04081-BLF Document 56 Filed 08/29/19 Page 7 of 11




                                   1   Heath Decl. ¶ 8. Plaintiff’s request for leave to take discovery is addressed in the context of the

                                   2   substantive discussion of the elements of the FDCPA claim.

                                   3          A.      Collection Activity Arising from a Consumer Debt

                                   4          Plaintiff clearly has been the subject of collection activity. The letters from P&F advise,

                                   5   “This is an attempt to collect a debt, and any information obtained will be used for that purpose.”

                                   6   Pl.’s Decl. Exhs. 1, 3, 6, ECF 41-1. The state court action sought recovery of the outstanding

                                   7   student loan debt. Pl.’s Decl. Exh. 5. The student loan is a consumer debt within the meaning of

                                   8   the FDCPA. See Smith v. Progressive Fin. Servs., Inc., No. 6:12-CV-1704-MC, 2013 WL

                                   9   3995004, at *3 (D. Or. Aug. 1, 2013) (“[P]laintiff’s student loan is ‘debt’ subject to the FDCPA.”).

                                  10   Consequently, the first element is met. Defendant does not argue otherwise.

                                  11          B.      Debt Collector

                                  12          Defendant argues that it does not qualify as a debt collector under the FDCPA because the
Northern District of California
 United States District Court




                                  13   Trust acquired Plaintiff’s student loan prior to default and Defendant is merely the loan servicer of

                                  14   the Trust. Defendant relies on Harmon v. GE Money Corp., No. CVF10-0499 LJO GSA, 2010

                                  15   WL 2219345, at *6 (E.D. Cal. June 1, 2010), for the proposition that an entity that acquires a debt

                                  16   prior to default does not qualify as a debt collector under the FDCPA. Harmon addressed whether

                                  17   the defendant lender was a debt collector under the FDCPA. Id. In discussing that issue, the

                                  18   district court stated that “[a] ‘debt collector’ does not include a person who collects or attempts to

                                  19   collect a debt ‘to the extent such activity . . . concerns a debt which was not in default at the time it

                                  20   was obtained by such person.” Id. (quoting 15 U.S.C. § 1962a(6)(F)). As Plaintiff points out,

                                  21   Harmon does not address whether a servicer qualifies as a debt collector if the loan was in default

                                  22   when servicing began. Harmon therefore is not on all fours with the present case.

                                  23          Numerous courts have held that a servicer may qualify as a debt collector if it began

                                  24   servicing the loan after default. See, e.g, Hoffman v. Transworld Sys. Inc., No. C18-1132-JCC,

                                  25   2018 WL 5734641, at *7 (W.D. Wash. Nov. 2, 2018) (recognizing that loan servicers who begin

                                  26   servicing a loan after default may be debt collectors under the FDCPA); Myrette-Crosley v. Ditech

                                  27   Home Loans, No. 3:17-CV-05528-JD, 2018 WL 3159727, at *2 (N.D. Cal. June 28, 2018)

                                  28   (“While the Ninth Circuit has not spoken directly on the issue, district courts in this circuit and
                                                                                          7
                                          Case 5:18-cv-04081-BLF Document 56 Filed 08/29/19 Page 8 of 11




                                   1   other courts of appeal agree that a mortgage loan servicer is a debt collector under the FDCPA if it

                                   2   acquires servicing for a loan after the loan is in default.”); Johnson v. Ocwen Loan Servicing, LLC,

                                   3   No. EDCV 17-01373 JGB (SPx), 2017 WL 10619758, at *4 (C.D. Cal. Oct. 10, 2017) (“If the

                                   4   loan servicer acquired the loan after it was in default, it constitutes a debt collector under the

                                   5   FDCPA.”). Defendant does not state in its briefing when it began servicing Plaintiff’s loan, and

                                   6   that date is not clear from the record. At the hearing, Defendant’s counsel stated that Defendant

                                   7   was assigned the loan account after Plaintiff defaulted and the loan had been “charged off” in

                                   8   March 2015. Accordingly, Defendant has not carried its burden on summary judgment of

                                   9   establishing that it does not qualify as a debt collector under the FDCPA with respect to Plaintiff’s

                                  10   loan. Defendant’s motion is DENIED on this issue.

                                  11           C.      Prohibited Act under the FDCPA

                                  12           Defendant contends that Plaintiff has failed to identify any collection activity by Defendant
Northern District of California
 United States District Court




                                  13   whatsoever, let alone collection activity that violates the FDCPA. Defendant first argues that

                                  14   Plaintiff has not identified any communications between Defendant TSI and Plaintiff. While that

                                  15   is true, Plaintiff’s theory is that TSI directed P&F’s collection efforts. TSI has not submitted a

                                  16   declaration or other evidence expressly denying that it directed P&F’s collection efforts. TSI’s

                                  17   failure to do so appears glaring against the backdrop of the Consent Order reflecting the CFPB’s

                                  18   findings that TSI has directed other law firms in widescale collection activities with respect to

                                  19   student loan debts. See Def.’s RJN Exh. 1 (Consent Order), ECF 36.

                                  20           Defendant TSI asserts that even if the Court draws the inference that it directed P&F’s

                                  21   conduct, Plaintiff’s claim is based solely on P&F’s litigation related conduct, which TSI argues

                                  22   cannot form the basis of an FDCPA claim. As an initial matter, the Court does not read the FAC

                                  23   or Plaintiff’s arguments on this motion to limit Plaintiff’s FDCPA claim to P&F’s litigation

                                  24   related conduct. The FAC describes P&F’s pre-litigation correspondence with Plaintiff in detail,

                                  25   and that correspondence is attached to Plaintiff’s declaration submitted in opposition to

                                  26   Defendant’s summary judgment motion. See FAC ¶¶ 18-29, ECF 23; Pl.’s Decl. ¶¶ 2-12 and

                                  27   Exhs. 1, 3, 6, ECF 41-1. In the Court’s view, the FDCPA claim encompasses P&F’s pre-litigation

                                  28   correspondence, the filing of the state court action, and the letter offering to settle the case.
                                                                                           8
                                          Case 5:18-cv-04081-BLF Document 56 Filed 08/29/19 Page 9 of 11




                                   1          Moreover, TSI’s blanket assertion that P&F’s litigation related conduct cannot form the

                                   2   basis of an FDCPA claim is unsupported by the law. The Supreme Court has held expressly that

                                   3   the FDCPA “applies to the litigating activities of lawyers.” Heintz v. Jenkins, 514 U.S. 291, 294

                                   4   (1995). Relying on Heintz, the Ninth Circuit has held that “the FDCPA covers both the filing of

                                   5   complaints . . . and the service of settlement letters during the course of litigation.” McCollough v.

                                   6   Johnson, Rodenburg & Lauinger, LLC, 637 F.3d 939, 950-51 (9th Cir. 2011) (internal citations

                                   7   omitted). Defendant relies on two cases from outside the Ninth Circuit, St. John v. Cach, LLC,

                                   8   822 F.3d 388 (7th Cir. 2016), and Delisi v. Midland Funding, LLC, No. 4:14CV2125 RWS, 2015

                                   9   WL 4393901 (E.D. Mo. July 16, 2015). Neither are controlling, and Delisi actually holds that “the

                                  10   FDCPA’s prohibitions apply to collection efforts through litigation,” and that “the determination

                                  11   of whether a plaintiff states a claim under the FDCPA based on litigation conduct is best decided

                                  12   on a case-by-case basis.” Delisi, 2015 WL 4393901, at *4. The Delisi court concluded that “the
Northern District of California
 United States District Court




                                  13   filing of a debt collection lawsuit, without the immediate means of proving the existence of the

                                  14   debt, the amount of the debt, or that the debt collector owned the debt” does not violate the

                                  15   FDCPA, but that “the filing of a debt collection lawsuit, without sufficient evidence at the time of

                                  16   filing, and without the intent to investigate or fully prosecute the case, may constitute a false or

                                  17   misleading representation in violation of the FDCPA.” Id. at *6. Because there are circumstances

                                  18   in which litigation related conduct may give rise to liability under the FDCPA, TSI’s categorical

                                  19   rejection of the state law action as a basis for FDCPA liability is not persuasive.

                                  20          Finally, TSI asserts that, as a matter of law, the FDCPA was not violated by P&F’s

                                  21   collection efforts on behalf of the Trust to recover on a student loan debt owned by the Trust. “In

                                  22   this circuit, a debt collector’s liability under § 1692e of the FDCPA is an issue of law.”

                                  23   Tourgeman v. Collins Fin. Servs., Inc., 755 F.3d 1109, 1119 (9th Cir. 2014) (internal quotation

                                  24   marks and citation omitted). “The analysis is objective and takes into account whether the least

                                  25   sophisticated debtor would likely be misled by a communication.” Id. (internal quotation marks

                                  26   and citation omitted). The Court agrees that if indeed the Trust owns Plaintiff’s student loan debt

                                  27   and has adequate documentation to prove it, the Court could determine as a matter of law that the

                                  28   collection efforts at issue did not violate the FDCPA. Under those circumstances, P&F’s
                                                                                          9
                                         Case 5:18-cv-04081-BLF Document 56 Filed 08/29/19 Page 10 of 11




                                   1   collection efforts would not constitute a false representation of the character, amount, or legal

                                   2   status of the debt, see 15 U.S.C. § 1692e(2)(a); would not constitute a threat of action that cannot

                                   3   legally be taken or is not intended to be taken, see 15 U.S.C. § 1692e(5); and would not constitute

                                   4   false or deceptive means to collect or attempt to collect a debt, see 15 U.S.C. § 1692e(10).

                                   5          While Defendant has submitted evidence that the Trust acquired Plaintiff’s student loan,

                                   6   Plaintiff objects to that evidence and seeks leave to take discovery regarding Defendant’s

                                   7   documentation. Specifically, Plaintiff argues that the original loan documents submitted at

                                   8   Exhibits 1 and 2 to the Luke Declaration, and the 2006-4 Pool Supplement documenting transfer

                                   9   of Plaintiff’s loan, submitted as Exhibit 3 to the Luke Declaration, are incomplete and

                                  10   insufficiently authenticated. See Pl.’s Objections to Evidence, ECF 50. Plaintiff asserts that the

                                  11   documents are excerpts of larger documents which have not been made available to Plaintiff in

                                  12   their entirety. See id. Plaintiff argues that the documents therefore violate the rule of
Northern District of California
 United States District Court




                                  13   completeness set forth in Federal Rule of Evidence 106, which provides that: “If a party

                                  14   introduces all or part of a writing or recorded statement, an adverse party may require the

                                  15   introduction, at that time, of any other part--or any other writing or recorded statement--that in

                                  16   fairness ought to be considered at the same time.” Fed. R. Evid. 106. The Court agrees that it is

                                  17   unclear whether the record contains all documents relevant to the loan and its transfer to the Trust,

                                  18   and that Plaintiff is entitled to see the documents in their entirety, subject to redactions based on

                                  19   an applicable privilege or the like. Plaintiff’s evidentiary objections to the loan documents

                                  20   submitted by Defendant is SUSTAINED.

                                  21          The Court DENIES Defendant’s motion for summary judgment on the grounds set forth

                                  22   above. Because it concludes that Defendant has not carried its burden on summary judgment

                                  23   based on the current record, the Court TERMINATES AS MOOT Plaintiff’s motion for discovery

                                  24   under Rule 56(d). Discovery is open, and Plaintiff’s counsel indicated at the hearing that it is

                                  25   proceeding.

                                  26          As reflected in its Standing Order Re Civil Cases, the Court normally permits only one

                                  27   summary judgment motion per side. However, the Court will permit Defendant to file a limited

                                  28   renewed motion for summary judgment, if appropriate once the record has been more fully
                                                                                         10
                                         Case 5:18-cv-04081-BLF Document 56 Filed 08/29/19 Page 11 of 11




                                   1   developed, based on the theory that the collection activity on behalf of the Trust was lawful

                                   2   because the Trust owns Plaintiff’s student loan debt and has adequate documentation to prove

                                   3   ownership. Such motion shall be limited to 5 pages, with opposition limited to 5 pages, and reply

                                   4   limited to 3 pages. Defendant may not file any other motion for summary judgment other than the

                                   5   limited motion authorized herein, and such limited motion may not be used to relitigate issues

                                   6   other than ownership and documentation of Plaintiff’s student loan debt.

                                   7    IV.   ORDER

                                   8          (1)     Defendant’s motion for summary judgment is DENIED; and

                                   9          (2)     Defendant is granted leave to file a limited renewed motion for summary judgment

                                  10                  based on ownership and documentation of Plaintiff’s student loan debt, if

                                  11                  appropriate, once Plaintiff has been afforded access to the loan documents in their

                                  12                  entirety and the record has been more fully developed. Any such motion is limited
Northern District of California
 United States District Court




                                  13                  to 5 pages, any opposition is limited to 5 pages, and any reply is limited to 3 pages.

                                  14

                                  15   Dated: August 29, 2019

                                  16                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  17                                                   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
